DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-11 and 19 are amended. Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2021 has been entered. 

Response to Arguments
Applicant's arguments, filed on 5/3/2021, with respect to claims 1-20, have been considered but are moot in view of the new ground of rejection.

Claim Objections
4.	Claim 1 is objected to because of the following informalities:  claim 1, in line 8, recites “the end device”. However, it should have been left as “an end device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-7, 9-13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zachrison et al. (US Pub. No. 2021/0022034 A1) in view of Gaal et al. (US Pub. No. 2019/0052582 A1) and further in view of Venkataraman et al. (US Pub. No. 2012/0188886 A1).
Regarding claim 1, Zachrison discloses a first network device (See Fig. 1; network node 110), comprising: a first communications interface for sending or receiving packets using a wireless access network; the end device connected to the wireless station via the first communication interface (See Par. [134] and Fig. 13; 3337 of Zachrison for a reference to a radio interface 3337 configured to set up and maintain a wireless connection between UEs and between the UE and its serving base station); a second communications interface for sending or receiving packets via a second wireless station (See Par. [3] of Zachrison for a reference to a direct interface between the radio network nodes, this interface being denoted the X2 interface) one or more memories to store instructions (See Fig. 11; Memory 1160); and one or more processors (See Fig. 11; Processor 1170) configured to execute the instructions to:
identify, based on the buffer size, a buffer size threshold for the end device (See Par. [78], [94] of Zachrison for a reference to the network node 110 determines a first threshold based on the current data traffic load [Buffer size] of the first UE 121); select, from a dynamic list of all carrier aggregation combinations and based on the buffer size threshold, a carrier aggregation combination to service the end device (See Par. [65]-[70] of Zachrison for a reference to the determined buffer size threshold for each UE is determined on for assigning/allocating transmission resources [CC combinations] from a resource pool [CC combinations list]. The allocation of resources [Selection of CC combinations] is based on the UE’s buffer size threshold, as well as, the bandwidth requirements); wherein the dynamic list implements combinations of low bandwidth component carriers from the second RAT type before including high bandwidth (See Par. [51], [58] of Zachrison for a reference to the UEs with the lowest bandwidth (BW) demands are prioritized over the UEs with the highest BW demands. CC combinations are ordered from the lowest BW to the highest BW) and send, to the end device, instructions to implement the carrier aggregation combination (See Par. [20], [92] of Zachrison for a reference to the allocated resources [the selected CC combinations] are configured for each UE to use for transmission).
the end device connected to a first  network device station and a second network device; store, in the one or more memories, the dynamic list of all carrier aggregation combinations that are available to end devices serviced by the first network device and the second network device, wherein the dynamic list includes different buffer size thresholds corresponding to each of the different carrier aggregation combinations.
However, Gaal discloses determine a buffer size for the end device connected to a first network device station and a second network device (See Par. [28], [73] of Gaal for a reference to the BS 110 determines the buffer size based on the capability information received from the UE120 [Gaal suggests a system of three BSs; BS 110a, 110b and 110c that exchange buffer size information with the UE]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Gaal and Zachrison. The motivation of combination is improving the system’s performance, by allocating the system’s resources based on the UE’s buffer size and capabilities. (Gaal; Par. [5]-[7])
The combination of Zachrison and Gaal does not explicitly disclose store, in the one or more memories, the dynamic list of all carrier aggregation combinations that are available to end devices serviced by the first network device and the second network device, wherein the dynamic list includes different buffer size thresholds corresponding to each of the different carrier aggregation combinations.
network device and the second network device (See Par. [49], [51] and Fig. 4; Table 400 of Venkataraman for a reference to a prioritized list of component carriers combinations is created according to several priority (order) factors for each of the UEs. The prioritized list is stored in table 400 stored in the memory (See Fig. 1; 115) of each UE105), wherein the dynamic list includes different buffer size thresholds corresponding to each of the different carrier aggregation combinations (See Par. [55], [57], [62] and Fig. 4; Table 400 of Venkataraman for a reference to the prioritized list is created according to several priority (Order) factors, including CC combinations that fulfill each UE’s traffic load (Buffer Size). CC combinations corresponds to the UE’s traffic load (Buffer Size)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Venkataraman, Gaal and Zachrison. The motivation of combination is improving the system’s performance and efficiency by selecting the component carrier combination that meets each UE’s capability and requirements. (Venkataraman; Par. [13])

Regarding claim 2, the combination of Zachrison and Gaal does not explicitly disclose wherein the dynamic list of all carrier aggregation combinations includes: different combinations of component carriers for multiple RAT types.
See Par. [22], [49], [51] and Fig. 4; Table 400 of Venkataraman for a reference to a prioritized list of component carriers combinations is created according to several priority (order) factors for each of the UEs, where the UEs may connect using different radio access technologies (RATs)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Venkataraman, Gaal and Zachrison. The motivation of combination is improving the system’s performance and efficiency by selecting the component carrier combination that meets each UE’s capability and requirements. (Venkataraman; Par. [13])

Regarding claim 3, Zachrison does not explicitly disclose wherein, when determining the optimal carrier aggregation combination, the one or more processors are further configured to execute the instructions to: correlate the buffer size to a closest one of the different end device buffer sizes, that corresponds to a smallest available uplink or downlink bandwidth that satisfies the service requirement 
However, Gaal discloses wherein, when determining the optimal carrier aggregation combination, the one or more processors are further configured to execute the instructions to: correlate the buffer size to a closest one of the different end device buffer sizes, that corresponds to a smallest available uplink or downlink bandwidth that satisfies the service requirement (See Par. [70]-[73] of Gaal for a reference to that determining the number of CCs depends basically on the capability info of the UE120. The buffer size associated with each RAT is compared to the available bandwidth and the number of CCs is allocated to all UEs is based on the buffer size as well, to meet the minimum bandwidth requirements of the QoS).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Gaal and Zachrison. The motivation of combination is improving the system’s performance, by allocating the system’s resources based on the UE’s buffer size and capabilities. (Gaal; Par. [5]-[7])

Regarding claim 4, the combination of Zachrison does and Gaal does not explicitly disclose wherein each of the carrier aggregation combinations corresponds to a different buffer size of the different end device buffer sizes.
However, Venkataraman discloses wherein each of the carrier aggregation combinations corresponds to a different buffer size of the different end device buffer sizes (See Par. [55], [57], [62] and Fig. 4; Table 400 of Venkataraman for a reference to the prioritized list is created according to several priority (Order) factors, including CC combinations with the lowest power consumption, CC combinations with the highest bandwidth, and CC combinations that fulfill each UE’s traffic load (Buffer Size)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Venkataraman, Gaal and Zachrison. The motivation of combination is improving the system’s performance and efficiency by selecting the Venkataraman; Par. [13])

Regarding claim 5, the combination of Zachrison, Gaal and Venkataraman, specifically Zachrison discloses wherein the second communication interface includes an X2-U interface (See Par. [3] of Zachrison for a reference to a direct interface between the radio network nodes, this interface being denoted the X2 interface) and the second network device includes an eNodeB (See Fig. 1; eNodeB 110).

Regarding claim 6, Zachrison does not explicitly disclose the dynamic list of all carrier aggregation combination includes different combinations of Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access (E-UTRA) component carriers and Fifth Generation New Radio (5G NR) component carriers.
However, Gaal discloses the dynamic list of all carrier aggregation combination includes different combinations of Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access (E-UTRA) component carriers and Fifth Generation New Radio (5G NR) component carriers (See Par. [30] of Gaal for a reference to the radio access technologies (RATs) that may be implemented includes E-UTRA; a part of UMTS, and (5G NR)).
Gaal; Par. [5]-[7])

Regarding claim 7, Zachrison does not explicitly disclose wherein the network device uses radio access technology that supports one or more millimeter wave frequency bands.
However, Gaal discloses wherein the network device uses radio access technology that supports one or more millimeter wave frequency bands (See Par. [32] of Gaal for a reference to 5G NR that is implemented as a second RAT supports millimeter wave (mmW) targeting high carrier frequency (e.g. 25 GHz or beyond)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Gaal and Zachrison. The motivation of combination is improving the system’s performance, by allocating the system’s resources based on the UE’s buffer size and capabilities. (Gaal; Par. [5]-[7])

Regarding claim 9, Zachrison discloses using the first communications interface (See Par. [134] and Fig. 13; 3337 of Zachrison for a reference to a radio interface 3337 configured to set up and maintain a wireless connection between UEs and between the UE and its serving base station); provide other of downlink packets to the end device using the See Par. [3] of Zachrison for a reference to the E-UTRAN specification defines a direct interface between the radio network nodes, this interface being denoted the X2 interface).
Zachrison does not explicitly disclose wherein the one or more processors are further configured to execute the instructions to: provide downlink packets to the end device for a Fifth Generation New Radio (5G NR) radio access network (RAN).
However, Gaal discloses wherein the one or more processors are further configured to execute the instructions to: provide downlink packets to the end device for a Fifth Generation New Radio (5G NR) radio access network (RAN) (See Par. [33]-[34], [46] and Figs 1 & 2 of Gaal for a reference to the wireless communication network maybe a NR (5G network)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Gaal and Zachrison. The motivation of combination is improving the system’s performance, by allocating the system’s resources based on the UE’s buffer size and capabilities. (Gaal; Par. [5]-[7])

Regarding claim 10, Zachrison does not explicitly disclose wherein the one or more processors are further configured to execute the instructions to: verify that the end device is capable of supporting the selected carrier aggregation combination before sending the instructions to implement the carrier aggregation combination.
See Par. [28], [70]-[73] of Gaal for a reference to the BS 110 evaluates the requirements of services for UE 120 based on the received capability information and allocates (determines) the number of CCs based on the capability info).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Gaal and Zachrison. The motivation of combination is improving the system’s performance, by allocating the system’s resources based on the UE’s buffer size and capabilities. (Gaal; Par. [5]-[7])

Regarding claim 11, Zachrison discloses a method performed by a first network device (See Fig. 1; network node 110), the method comprising:
selecting, from the dynamic list of all carrier aggregation combinations and based on the buffer size, a carrier aggregation combination to service the end device (See Par. [65]-[70] of Zachrison for a reference to the determined buffer size threshold for each UE is determined on for assigning/allocating transmission resources [CC combinations] from a resource pool [CC combinations list]. The allocation of resources [Selection of CC combinations] is based on the UE’s buffer size threshold, as well as, the bandwidth requirements); wherein the carrier aggregation combination implements combinations of low bandwidth component carriers from the second RAT type before including high bandwidth See Par. [51], [58] of Zachrison for a reference to the UEs with the lowest bandwidth (BW) demands are prioritized over the UEs with the highest BW demands. CC combinations are ordered from the lowest BW to the highest BW); and sending, to the end device, instructions to implement the carrier aggregation combination (See Par. [20], [92] of Zachrison for a reference to the allocated resources [the selected CC combinations] are configured for each UE to use for transmission).
Zachrison does not explicitly disclose determining a buffer size for an end device connected to the first network device using a first radio access technology (RAT) type ; storing, in a memory, the dynamic list of all carrier aggregation combinations that are available to end devices serviced by the first network device and the second network device; wherein the dynamic list includes a preconfigured order of carrier aggregation combinations corresponding to different end device buffer sizes.
However, Gaal discloses determining a buffer size for the end device connected to a first network device station and a second network device (See Par. [28], [73] of Gaal for a reference to the BS 110 determines the buffer size based on the capability information received from the UE120 [Gaal suggests a system of three BSs; BS 110a, 110b and 110c that exchange buffer size information with the UE]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Gaal and Zachrison. The motivation of combination is improving the system’s performance, by allocating the system’s resources based on the UE’s buffer size and capabilities. (Gaal; Par. [5]-[7])
network device and the second network device; wherein the dynamic list includes a preconfigured order of carrier aggregation combinations corresponding to different end device buffer sizes.
However, Venkataraman discloses storing, in a memory, the dynamic list of all carrier aggregation combinations that are available to end devices serviced by the first network device and the second network device  (See Par. [49], [51] and Fig. 4; Table 400 of Venkataraman for a reference to a prioritized list of component carriers combinations is created according to several priority (order) factors for each of the UEs. The prioritized list is stored in table 400 stored in the memory (See Fig. 1; 115) of each UE105); wherein the dynamic list includes a preconfigured order of carrier aggregation combinations corresponding to different end device buffer sizes (See Par. [55], [57], [62] and Fig. 4; Table 400 of Venkataraman for a reference to the prioritized list is created according to several priority (Order) factors, including CC combinations with the lowest power consumption, CC combinations with the highest bandwidth, and CC combinations that fulfill each UE’s traffic load (Buffer Size)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Venkataraman, Gaal and Zachrison. The motivation of combination is improving the system’s performance and efficiency by selecting the component carrier combination that meets each UE’s capability and requirements. (Venkataraman; Par. [13])

However, Gaal discloses wherein the first RAT type operates in an Evolved UMTS Terrestrial Radio Access Network (E-UTRAN) and second RAT type operates in a Fifth Generation New Radio (5G NR) radio access network (RAN) (See Par. [30] of Gaal for a reference to the radio access technologies (RATs) that may be implemented includes E-UTRA; a part of UMTS, and (5G NR)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Gaal and Zachrison. The motivation of combination is improving the system’s performance, by allocating the system’s resources based on the UE’s buffer size and capabilities. (Gaal; Par. [5]-[7])

Regarding claim 13, Zachrison does not explicitly disclose wherein determining the buffer size for the end device includes determining a downlink buffer size responsive to a service request.
However, Gaal discloses wherein determining the buffer size for the end device includes determining a downlink buffer size responsive to a service request See Par. [73] of Gaal for a reference to buffer size may be defined during an RRC procedure. The UE 120 transmits capability information included in an RRC request. The buffer size is set (determined) based on capability info for each RAT received by the BS 110).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Gaal and Zachrison. The motivation of combination is improving the system’s performance, by allocating the system’s resources based on the UE’s buffer size and capabilities. (Gaal; Par. [5]-[7])

Regarding claim 15, the combination of Zachrison, Gaal and Venkataraman, specifically Zachrison discloses wherein selecting the carrier aggregation combination further includes: determining that the end device supports use of an amount of component carriers in the carrier aggregation combination (See Par. [20], [37], [51] of Zachrison for a reference to that the resources are allocated to the UE based on its requirements of bandwidth. The resources [CC combinations] with the minimum bandwidth that satisfies the UE’s requirements are selected).

Regarding claim 16, the combination of Zachrison and Gaal does not explicitly disclose wherein selecting the carrier aggregation combination further includes: determining that the end device is equipped to use multi-RAT dual connectivity for each frequency used in the carrier aggregation combination.
See Par. [22], [49], [51] and Fig. 4; Table 400 of Venkataraman for a reference to a prioritized list of component carriers combinations is created according to several priority (order) factors for each of the UEs, where the UEs may connect using different radio access technologies (RATs)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Venkataraman, Gaal and Zachrison. The motivation of combination is improving the system’s performance and efficiency by selecting the component carrier combination that meets each UE’s capability and requirements. (Venkataraman; Par. [13])

Regarding claim 18, the claim is interpreted and rejected for the same reasons as set forth in claim 2.

Regarding claim 19, the claim is interpreted and rejected for the same reasons as set forth in claim 11, including a non-transitory computer-readable medium (See Fig. 9; 912) containing instructions executable by at least one processor (See Fig. 9; 912). 

s 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zachrison et al. in view of Gaal et al. in view of Venkataraman et al. and further in view of Sundar et al. (US Pub. No. 2017/0111910 A1).
Regarding claim 8, the combination of Zachrison, Gaal and Venkataraman does not explicitly disclose wherein the one or more processors are further configured to execute the instructions to: select, for the end device, another carrier aggregation combination when the end device indicates a poor battery condition, wherein the other carrier aggregation combination provides a lower bandwidth than the carrier aggregation combination that was previously selected.
However, Sundar discloses select, for the end device, another carrier aggregation combination when the end device indicates a poor battery condition (See Par. [36]-[37] of Sundar for a reference to the user equipment measures the battery level 605 and compare it to multiple thresholds at different time points to determine if the battery level is below a threshold), wherein the other carrier aggregation combination provides a lower bandwidth than the carrier aggregation combination that was previously selected (See Par. [36]-[37] and Fig. 7 and corresponding description of Sundar for a reference to that if the battery level is below the threshold at a certain time point, one or more frequency band is removed from the candidate CC monitored for CA. A new combination with smaller bandwidth is selected for monitoring CA by the UE).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Sundar, Venkataraman, Gaal and Zachrison. The motivation of combination is to conserve battery power, and reduce the battery Sundar; Par. [37])

Regarding claim 14, the combination of Zachrison, Gaal and Venkataraman does not explicitly disclose wherein the downlink buffer size is for a Transmission Control Protocol (TCP)/Internet Protocol (IP) buffer.
However, Sundar discloses wherein the downlink buffer size is for a Transmission Control Protocol (TCP)/Internet Protocol (IP) buffer (See Par. [17] of Sundar for a reference to SGW 10, connected to the BS, manages and stores downlink data that includes parameter to define the IP bearer (resource/memory/buffer) servicing the user equipment).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Sundar, Venkataraman, Gaal and Zachrison. The motivation of combination is to conserve battery power, and reduce the battery drain rate of the user equipment, by removing one or more frequency bands from a subset of frequency bands that are monitored as candidate CCs for carrier aggregation. (Sundar; Par. [37])

8.	Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zachrison et al. in view of Gaal et al. in view of Venkataraman et al. and further in view of Uchino et al. (US Pub. No. 2015/0319641 A1).

However, Uchino discloses identifying an updated buffer size for the end device (See Par. [37], [67] of Uchino for a reference to the UE 10 supplies the most updated buffer size of newly accumulated data to the macro eNB); and 
selecting for the end device, and in response to the identifying, another carrier aggregation combination based on the updated buffer size (See Par. [37], [43], [62]-[63] of Uchino for a reference to the eNB 30 allocates a new number of components carriers to the UE 10 based on the most updated buffer size).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Uchino, Venkataraman, Gaal and Zachrison. The motivation of combination is to facilitating the allocation of the appropriate quantity of UL resources to the UE, by the eNB, knowing the most updated information about the buffer size (how much data is accumulated in the UE). (Uchino; Par. [6]-[8])

Regarding claim 20, the combination of Zachrison, Gaal and Venkataraman does not explicitly disclose non-transitory computer-readable medium of claim 19, further comprising instructions to cause the at least one processor to: identify an updated buffer size for the end 
However, Uchino discloses identify an updated buffer size for the end device (See Par. [37], [67] of Uchino for a reference to the UE 10 supplies the most updated buffer size of newly accumulated data to the macro eNB); and 
select for the end device, and in response to the identifying, another carrier aggregation combination based on the updated buffer size (See Par. [37], [43], [62]-[63] of Uchino for a reference to the eNB 30 allocates a new number of components carriers to the UE 10 based on the most updated buffer size).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Uchino, Venkataraman, Gaal and Zachrison. The motivation of combination is to facilitating the allocation of the appropriate quantity of UL resources to the UE, by the eNB, knowing the most updated information about the buffer size (how much data is accumulated in the UE). (Uchino; Par. [6]-[8])


Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Thesling (US. Pub. No. 2008/0298299 A1) discloses systems, methods, and devices for scheduling and mapping upstream communications in a satellite communications system. 

Doppler et al. (US. Pub. No. 2008/0320354 A1) discloses context transfers and multi-band operation in wireless networks.

10.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.K.F/Examiner, Art Unit 2413   

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413